DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROBERT M. LEWITT (Overview of Methods for Image Reconstruction From Projections in Emission Computed Tomography).
Considering claims 1, 13, Lewitt teaches a method/ Medical imaging device (Fig.2) for medical image reconstruction, the method/medical imaging device comprising: 
obtaining image data from a medical scanner (PET scanner) (Fig.2, pg.1593, data collection, equation 12) ; 
obtaining a noise model for the image data from the medical scanner (section A. Examples of image reconstruction method using ML-EM approach, the Poisson model); 
obtaining an initial model indicative of expected image data properties (section A. Examples of image reconstruction method using ML-EM approach, equation 17); 
obtaining a mapping, wherein the mapping is indicative of a mapping of the medical scanner (pg.1593, matrix A, see equation 13); 
determining a set of candidate images comprising generating a plurality of initial images from the initial model, and wherein the set of candidate images are based on the image data, the noise model, the plurality of initial images from the initial model, and the mapping (pg.1595, section A. Examples of image reconstruction method using ML-EM approach, f(1), f(2)…equation 17); and

Considering claim 2, Lewitt teaches wherein determining a set of candidate images comprises solving an inverse problem (see equation 14). 
Considering claim 3, Lewitt teaches wherein determining a set of candidate images comprises applying the mapping on the plurality of initial image to obtain a plurality of mapped initial images; determining acceptance probabilities indicative of a probabilities of the difference between the image data and the plurality of mapped initial images complying with the noise model, and wherein the set of candidate images is based on the acceptance probabilities (section V.A, ML-EM algorithm). 
Considering claim 4, Lewitt teaches wherein determining the set of candidate images comprises adding the initial image to the set of candidate images with probability of the corresponding acceptance probability (pg.1595, section A. Examples of image reconstruction method using ML-EM approach, equation 17). 
Considering claim 5, Lewitt teaches wherein determining a set of candidate images comprises generating at least 100 initial images from the initial model (equation 17, OSEM algorithm). 
Considering claim 6, Lewitt teaches wherein the determining a set of candidate images comprises generating at least 10,000 initial images from the initial model (pg.1595, section A. Examples of image reconstruction method using ML-EM approach). 
Considering claim 7, Lewitt teaches wherein the noise model is a spatially correlated noise model (section A. Examples of image reconstruction method using ML-EM approach, the Poisson model, equation 13). 
Considering claim 8, Lewitt teaches wherein determining a first representation comprises calculating a pixel wise mean of the candidate images, and outputting the mean of the candidate images as the first representation (section V.B.1). 
Considering claim 9, Lewitt teaches wherein determining a first representation comprises determining a most likely pixel value for pixels of a first representation image based on pixels of the candidate images, and wherein the first representation comprises the first representation image based on the most likely pixel values (section V.A). 
Considering claim 10, Lewitt teaches wherein the method comprises obtaining an event and determining a probability of the event based on the set of candidate images (section V.C). 
Considering claim 11, Lewitt teaches wherein obtaining an initial model indicative of expected image data properties comprises quantifying a probability distribution, and wherein determining a set of candidate images may comprise generating the plurality of initial images based on the probability distribution (pg.1593, section V. Image reconstruction approach base on D-D model). 
Considering claim 12, Lewitt teaches wherein the method comprises determining and outputting a second representation of the image data based on the set of candidate images (pg.1595, section A. Examples of image reconstruction method using ML-EM approach, output of equation 17). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641